Citation Nr: 0939511	
Decision Date: 10/19/09    Archive Date: 10/28/09

DOCKET NO.  08-30 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to an effective date prior to March 22, 2004, for 
the award of a 100 percent schedular disability evaluation 
for the Veteran's meningitis residuals and encephalopathy.  


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans 
Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 
INTRODUCTION

The Veteran had active service from September 1970 to April 
1971.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 2007 rating decision of the 
Honolulu, Hawaii, Regional Office (RO) which denied an 
effective date prior to March 22, 2004, for the award of a 
100 percent schedular disability evaluation for the Veteran's 
meningitis residuals and encephalopathy.  In July 2009, the 
Veteran was afforded a hearing before the undersigned 
Veterans Law Judge sitting at the RO.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the Veteran if further action is 
required on his part.  


REMAND

The United States Court of Appeals for Veterans Claims 
(Court) has held that there is no such freestanding claim as 
a "claim for an earlier effective date."  The Court clarified 
that a claimant could however overcome the finality of a 
prior decision in an attempt to gain an earlier effective 
date by either requesting a revision of the decision based on 
clear and unmistakable error or a claim to reopen based upon 
new and material evidence.  Rudd v. Nicholson, 20 Vet. App. 
296, 299-300 (2006).  

In his September 2008 Appeal to the Board (VA Form 9), the 
Veteran advances that "based on evidence of record, I 
believe that there was a clear and unmistakable error made 
with regard to my claim."  While the Veteran discusses both 
a September 1974 Board decision denying an evaluation in 
excess of 50 percent for his meningitis residuals and 
encephalopathy and an October 2004 RO rating decision 
assigning a 100 percent schedular evaluation for his 
meningitis residuals and encephalopathy effective as of March 
22, 2004, it is unclear as to whether the Veteran is 
asserting that the Board decision, the RO decision, or both 
decisions were clearly and unmistakable erroneous.  In light 
of the Court's decision in Rudd and given his significant 
service-connected cognitive impairment, the Veteran should be 
asked to clarify his request for revision of a prior VA 
decision based upon clear and unmistakable error.  

Accordingly, this case is REMANDED for the following action:

1.  Contact the Veteran and his 
accredited representative and request 
that the Veteran specifically clarify 
whether he is requesting revision of the 
Board's September 1974 decision denying 
an evaluation in excess of 50 percent for 
his meningitis residuals and 
encephalopathy, the RO's October 2004 
rating decision assigning a 100 percent 
schedular evaluation for his meningitis 
residuals and encephalopathy effective as 
of March 22, 2004, or both decisions 
based on clear and unmistakable error.  

2.  Upon receipt of the Veteran's 
response, then take appropriate action to 
readjudicate the Veteran's claim of 
entitlement to an effective date prior to 
March 22, 2004, for the award of a 100 
percent schedular evaluation for his 
meningitis residuals and encephalopathy.  
If the benefits sought on appeal remain 
denied, the Veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
last SSOC.  The Veteran should be given 
the opportunity to respond to the SSOC.  

The Veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  

